IN THE UNITED sTATEs DISTRICT coURT 'Y?#H'~Yii"i
FOR THE SOUTHERN DISTRICT oF GEORGIA

sAvANNAH DIVISION 3333

 

THE UNITED sTATEs 0F AMERICA,
Plaintiff,
v. 4 19CR29

R_ACHEL D. HOWELL-HALSTEAD,

-._.¢\-._.--._r-._r-._/\-._,~._/-_/-_»

Defendant.

0 R D E R

Counsel in the above-captioned case have advised the Court
that all pretrial motions have been complied with and/or that all
matters raised in the parties' motions have been resolved. by
agreement. Therefore, a hearing in this case is deemed

unnecessary. All motions are dismissed.

30 0RDERED, this ZZ;K day of April 2019.

U/W¢{M

dHPIsToPHER L RAY
UNITED sTATES MAGISTRATE JUDGE
soUTHERN DISTRICT OF GEORGIA

